
	
		I
		112th CONGRESS
		1st Session
		H. R. 999
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Ms. Schakowsky (for
			 herself, Ms. DeGette,
			 Mr. Farr, Mr. Frank of Massachusetts,
			 Mr. Hinchey,
			 Ms. Lee of California,
			 Mr. Lipinski,
			 Mrs. Maloney,
			 Ms. McCollum,
			 Ms. Pingree of Maine,
			 Ms. Woolsey,
			 Mr. Honda,
			 Mr. Price of North Carolina,
			 Mr. Serrano,
			 Mr. Grijalva,
			 Mr. George Miller of California,
			 Mr. Stark,
			 Mr. Payne,
			 Mr. Waxman,
			 Mrs. Capps, and
			 Mr. Weiner) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  deliver a meaningful benefit and lower prescription drug prices under the
		  Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Prescription Drug Savings and
			 Choice Act of 2011.
		2.Establishment of
			 Medicare operated prescription drug plan option
			(a)In
			 generalSubpart 2 of part D of title XVIII of the Social Security
			 Act is amended by inserting after section 1860D–11 (42 U.S.C. 1395w–111) the
			 following new section:
				
					1860D–11A.Medicare operated prescription drug plan
		  option(a)In
				generalNotwithstanding any
				other provision of this part, for each year (beginning with 2012), in addition
				to any plans offered under section 1860D–11, the Secretary shall offer one or
				more Medicare operated prescription drug plans (as defined in subsection (c))
				with a service area that consists of the entire United States and shall enter
				into negotiations in accordance with subsection (b) with pharmaceutical
				manufacturers to reduce the purchase cost of covered part D drugs for eligible
				part D individuals who enroll in such a plan.
						(b)NegotiationsNotwithstanding section 1860D–11(i), for
				purposes of offering a Medicare operated prescription drug plan under this
				section, the Secretary shall negotiate with pharmaceutical manufacturers with
				respect to the purchase price of covered part D drugs in a Medicare operated
				prescription drug plan and shall encourage the use of more affordable
				therapeutic equivalents to the extent such practices do not override medical
				necessity as determined by the prescribing physician. To the extent practicable
				and consistent with the previous sentence, the Secretary shall implement
				strategies similar to those used by other Federal purchasers of prescription
				drugs, and other strategies, including the use of a formulary and formulary
				incentives in subsection (e), to reduce the purchase cost of covered part D
				drugs.
						(c)Medicare
				operated prescription drug plan definedFor purposes of this
				part, the term Medicare operated prescription drug plan means a
				prescription drug plan that offers qualified prescription drug coverage and
				access to negotiated prices described in section 1860D–2(a)(1)(A). Such a plan
				may offer supplemental prescription drug coverage in the same manner as other
				qualified prescription drug coverage offered by other prescription drug
				plans.
						(d)Monthly
				beneficiary premium
							(1)Qualified
				prescription drug coverageThe monthly beneficiary premium for
				qualified prescription drug coverage and access to negotiated prices described
				in section 1860D–2(a)(1)(A) to be charged under a Medicare operated
				prescription drug plan shall be uniform nationally. Such premium for months in
				2012 and each succeeding year shall be based on the average monthly per capita
				actuarial cost of offering the Medicare operated prescription drug plan for the
				year involved, including administrative expenses.
							(2)Supplemental
				prescription drug coverageInsofar as a Medicare operated
				prescription drug plan offers supplemental prescription drug coverage, the
				Secretary may adjust the amount of the premium charged under paragraph
				(1).
							(e)Use of a
				formulary and formulary incentives
							(1)In
				generalWith respect to the
				operation of a Medicare operated prescription drug plan, the Secretary shall
				establish and apply a formulary (and may include formulary incentives described
				in paragraph (2)(C)(ii)) in accordance with this subsection in order to—
								(A)increase patient
				safety;
								(B)increase appropriate use and reduce
				inappropriate use of drugs; and
								(C)reward
				value.
								(2)Development of
				initial formulary
								(A)In
				generalIn selecting covered
				part D drugs for inclusion in a formulary, the Secretary shall consider
				clinical benefit and price.
								(B)Role of
				AHRQThe Director of the
				Agency for Healthcare Research and Quality shall be responsible for assessing
				the clinical benefit of covered part D drugs and making recommendations to the
				Secretary regarding which drugs should be included in the formulary. In
				conducting such assessments and making such recommendations, the Director
				shall—
									(i)consider safety
				concerns including those identified by the Federal Food and Drug
				Administration;
									(ii)use available data and evaluations, with
				priority given to randomized controlled trials, to examine clinical
				effectiveness, comparative effectiveness, safety, and enhanced compliance with
				a drug regimen;
									(iii)use the same
				classes of drugs developed by United States Pharmacopeia for this part;
									(iv)consider
				evaluations made by—
										(I)the Director under
				section 1013 of Medicare Prescription Drug, Improvement, and Modernization Act
				of 2003;
										(II)other Federal
				entities, such as the Secretary of Veterans Affairs; and
										(III)other private
				and public entities, such as the Drug Effectiveness Review Project and Medicaid
				programs; and
										(v)recommend to the
				Secretary—
										(I)those drugs in a class that provide a
				greater clinical benefit, including fewer safety concerns or less risk of
				side-effects, than another drug in the same class that should be included in
				the formulary;
										(II)those drugs in a class that provide less
				clinical benefit, including greater safety concerns or a greater risk of
				side-effects, than another drug in the same class that should be excluded from
				the formulary; and
										(III)drugs in a class
				with same or similar clinical benefit for which it would be appropriate for the
				Secretary to competitively bid (or negotiate) for placement on the
				formulary.
										(C)Consideration of
				AHRQ recommendations
									(i)In
				generalThe Secretary, after
				taking into consideration the recommendations under subparagraph (B)(v), shall
				establish a formulary, and formulary incentives, to encourage use of covered
				part D drugs that—
										(I)have a lower cost and provide a greater
				clinical benefit than other drugs;
										(II)have a lower cost than other drugs with
				same or similar clinical benefit; and
										(III)drugs that have the same cost but provide
				greater clinical benefit than other drugs.
										(ii)Formulary
				incentivesThe formulary
				incentives under clause (i) may be in the form of one or more of the
				following:
										(I)Tiered copayments.
										(II)Reference
				pricing.
										(III)Prior
				authorization.
										(IV)Step
				therapy.
										(V)Medication therapy
				management.
										(VI)Generic drug substitution.
										(iii)FlexibilityIn applying such formulary incentives the
				Secretary may decide not to impose any cost-sharing for a covered part D drug
				for which—
										(I)the elimination of
				cost sharing would be expected to increase compliance with a drug regimen;
				and
										(II)compliance would
				be expected to produce savings under part A or B or both.
										(3)Limitations on
				formularyIn any formulary established under this subsection, the
				formulary may not be changed during a year, except—
								(A)to add a generic
				version of a covered part D drug that entered the market;
								(B)to remove such a
				drug for which a safety problem is found; and
								(C)to add a drug that the Secretary identifies
				as a drug which treats a condition for which there has not previously been a
				treatment option or for which a clear and significant benefit has been
				demonstrated over other covered part D drugs.
								(4)Adding drugs to
				the initial formulary
								(A)Use of advisory
				committeeThe Secretary shall
				establish and appoint an advisory committee (in this paragraph referred to as
				the advisory committee)—
									(i)to review petitions from drug
				manufacturers, health care provider organizations, patient groups, and other
				entities for inclusion of a drug in, or other changes to, such formulary;
				and
									(ii)to recommend any
				changes to the formulary established under this subsection.
									(B)CompositionThe advisory committee shall be composed of
				9 members and shall include representatives of physicians, pharmacists, and
				consumers and others with expertise in evaluating prescription drugs. The
				Secretary shall select members based on their knowledge of pharmaceuticals and
				the Medicare population. Members shall be deemed to be special Government
				employees for purposes of applying the conflict of interest provisions under
				section 208 of title 18, United States Code, and no waiver of such provisions
				for such a member shall be permitted.
								(C)ConsultationThe
				advisory committee shall consult, as necessary, with physicians who are
				specialists in treating the disease for which a drug is being
				considered.
								(D)Request for
				studiesThe advisory
				committee may request the Agency for Healthcare Research and Quality or an
				academic or research institution to study and make a report on a petition
				described in subparagraph (A)(ii) in order to assess—
									(i)clinical
				effectiveness;
									(ii)comparative
				effectiveness;
									(iii)safety;
				and
									(iv)enhanced
				compliance with a drug regimen.
									(E)RecommendationsThe
				advisory committee shall make recommendations to the Secretary
				regarding—
									(i)whether a covered part D drug is found to
				provide a greater clinical benefit, including fewer safety concerns or less
				risk of side-effects, than another drug in the same class that is currently
				included in the formulary and should be included in the formulary;
									(ii)whether a covered part D drug is found to
				provide less clinical benefit, including greater safety concerns or a greater
				risk of side-effects, than another drug in the same class that is currently
				included in the formulary and should not be included in the formulary;
				and
									(iii)whether a
				covered part D drug has the same or similar clinical benefit to a drug in the
				same class that is currently included in the formulary and whether the drug
				should be included in the formulary.
									(F)Limitations on
				review of manufacturer petitionsThe advisory committee shall not review a
				petition of a drug manufacturer under subparagraph (A)(ii) with respect to a
				covered part D drug unless the petition is accompanied by the following:
									(i)Raw data from clinical trials on the safety
				and effectiveness of the drug.
									(ii)Any data from
				clinical trials conducted using active controls on the drug or drugs that are
				the current standard of care.
									(iii)Any available
				data on comparative effectiveness of the drug.
									(iv)Any other
				information the Secretary requires for the advisory committee to complete its
				review.
									(G)Response to
				recommendationsThe Secretary
				shall review the recommendations of the advisory committee and if the Secretary
				accepts such recommendations the Secretary shall modify the formulary
				established under this subsection accordingly. Nothing in this section shall
				preclude the Secretary from adding to the formulary a drug for which the
				Director of the Agency for Healthcare Research and Quality or the advisory
				committee has not made a recommendation.
								(H)Notice of
				changesThe Secretary shall
				provide timely notice to beneficiaries and health professionals about changes
				to the formulary or formulary incentives.
								(f)Informing
				beneficiariesThe Secretary
				shall take steps to inform beneficiaries about the availability of a Medicare
				operated drug plan or plans including providing information in the annual
				handbook distributed to all beneficiaries and adding information to the
				official public Medicare Web site related to prescription drug coverage
				available through this part.
						(g)Application of
				all other requirements for prescription drug plansExcept as
				specifically provided in this section, any Medicare operated drug plan shall
				meet the same requirements as apply to any other prescription drug plan,
				including the requirements of section 1860D–4(b)(1) relating to assuring
				pharmacy
				access).
						.
			(b)Conforming
			 amendments
				(1)Section 1860D–3(a)
			 of the Social Security Act (42 U.S.C.
			 1395w–103(a)) is amended by adding at the end the following new
			 paragraph:
					
						(4)Availability of
				the medicare operated prescription drug planA Medicare operated
				prescription drug plan (as defined in section 1860D–11A(c)) shall be offered
				nationally in accordance with section
				1860D–11A.
						.
				(2)(A)Section 1860D–3 of the
			 Social Security Act (42 U.S.C. 1395w–103) is amended by adding at the end the
			 following new subsection:
						
							(c)Provisions only
				applicable in 2006 through 2011The provisions of this section
				shall only apply with respect to 2006 through
				2011.
							.
					(B)Section 1860D–11(g) of such Act (42
			 U.S.C. 1395w–111(g)) is amended by adding at the end the following new
			 paragraph:
						
							(8)No authority for
				fallback plans after 2011A fallback prescription drug plan shall
				not be available after December 31,
				2011.
							.
					(3)Section
			 1860D–13(c)(3) of the Social Security Act (42 U.S.C. 1395w–113(c)(3)) is
			 amended—
					(A)in the heading, by
			 inserting and Medicare
			 operated prescription drug plans after
			 Fallback
			 plans; and
					(B)by inserting or a Medicare operated
			 prescription drug plan after a fallback prescription drug
			 plan.
					(4)Section 1860D–16(b)(1) of the Social
			 Security Act (42 U.S.C.1395w–116(b)(1)) is amended—
					(A)in subparagraph
			 (C), by striking and after the semicolon at the end;
					(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(E)payments for
				expenses incurred with respect to the operation of Medicare operated
				prescription drug plans under section
				1860D–11A.
							.
					(5)Section 1860D–41(a) of the Social Security
			 Act (42 U.S.C. 1395w–151(a)) is amended by adding at the end the following new
			 paragraph:
					
						(19)Medicare
				operated prescription drug planThe term Medicare operated
				prescription drug plan has the meaning given such term in section
				1860D–11A(c).
						.
				3.Improved appeals
			 process under the Medicare operated prescription drug planSection 1860D–4(h) of the Social Security
			 Act (42 U.S.C. 1305w–104(h)) is amended by adding at the end the following new
			 paragraph:
			
				(4)Appeals process
				for Medicare operated prescription drug plan
					(A)In
				generalThe Secretary shall
				develop a well-defined process for appeals for denials of benefits under this
				part under the Medicare operated prescription drug plan. Such process shall be
				efficient, impose minimal administrative burdens, and ensure the timely
				procurement of non-formulary drugs or exemption from formulary incentives when
				medically necessary. Medical necessity shall be based on professional medical
				judgment, the medical condition of the beneficiary, and other medical evidence.
				Such appeals process shall include—
						(i)an
				initial review and determination made by the Secretary; and
						(ii)for appeals
				denied during the initial review and determination, the option of an external
				review and determination by an independent entity selected by the
				Secretary.
						(B)Consultation in
				development of processIn developing the appeals process under
				subparagraph (A), the Secretary shall consult with consumer and patient groups,
				as well as other key stakeholders to ensure the goals described in subparagraph
				(A) are
				achieved.
					.
		
